MEMORANDUM **
William D. Powell appeals pro se the district court’s order dismissing pursuant to Fed.R.Civ.P. 12(b)(6) his action alleging that judges of the United States District Court for the Western District of Tennessee and of the Sixth Circuit Court of Appeals violated his civil rights in adjudicating a prior action brought by Powell. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996), and we affirm.
Dismissal was proper because the district court lacked jurisdiction to review a final decision of another United States District Court, see 28 U.S.C. § 1294, or of a United States Court of Appeal, see 28 U.S.C. § 1254. Further, Powell’s allegations, even if true, do not deprive the defendants of absolute judicial immunity. See Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.